NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             IN RE: MH2020-007661

                             No. 1 CA-MH 20-0127
                                FILED 05-13-2021

            Appeal from the Superior Court in Maricopa County
                           No. MH2020-007661
             The Honorable Christian Bell, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Angela Lane
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Anne H. Phillips
Counsel for Appellant



                        MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.


B A I L E Y, Judge:
                          IN RE: MH2020-007661
                           Decision of the Court

¶1           Appellant challenges the superior court’s order that he
undergo combined inpatient/outpatient mental health treatment until he is
no longer persistently or acutely disabled. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Appellant voluntarily sought treatment at a private
psychiatric hospital because he experienced auditory hallucinations
commanding him to kill himself. He was already diagnosed with a serious
mental illness and was being treated by an outpatient psychiatric provider.
Appellant had a history of past hospitalizations and suicide attempts, as
well as a previous court order for mental health treatment and
guardianship.

¶3             At the hospital, Appellant was offered treatment for bipolar
disorder and was prescribed multiple psychiatric medications. He refused
some of these medications because of allergies and adverse side effects that
he said could be verified with his outpatient psychiatric provider. Based
on Appellant’s condition, refusal of medications, and history of
hospitalizations and suicide attempts, a registered nurse at the hospital
filed applications under A.R.S. §§ 36-520 and -524 to transfer Appellant to
an urgent psychiatric care facility for an emergency inpatient evaluation.
The applications stated that Appellant “signed in for voluntary treatment
in a psychiatric setting,” but is “refusing medications and refusing to
engage in treatment,” is “actively suicidal” and “responding to internal
stimuli,” and is “at high risk for severe decompensation and a danger to
himself if he does not comply with medications and complete treatment.”
Thereafter, a nurse practitioner at the urgent psychiatric care facility
petitioned the court to order an evaluation under A.R.S. § 36-523, stating
that Appellant “presented at [urgent psychiatric care] with elevated affect,
verbose/pressured speech, and was unwilling to participate in inpatient
treatment,” and was “asking for discharge.”

¶4             After an evaluation by two physicians, a deputy medical
director filed a petition seeking court-ordered inpatient/outpatient
treatment under A.R.S. § 36-533. The petition and accompanying physician
affidavits alleged that Appellant was persistently or acutely disabled and
was unwilling or unable to accept psychiatric medication or inpatient
treatment voluntarily.

¶5           The evaluating doctors’ affidavits both recount Appellant’s
bipolar diagnosis and designation as seriously mentally ill. Appellant told



                                     2
                           IN RE: MH2020-007661
                            Decision of the Court

both doctors that he went to the hospital only for substance abuse
treatment, and he denied suicidal ideation or statements and
hallucinations. After determining based on drug test results that
Appellant’s symptoms were not due to substance abuse, both doctors
opined that Appellant was “actively manic” and having an “acute episode
of mania.” Appellant had poor insight into his mental illness and his need
for treatment and did not believe he needed medication or hospitalization.
The doctors opined that Appellant’s mania, delusions, and paranoia were
impairing his ability to express an understanding of the advantages and
disadvantages of accepting treatment. The doctors considered that before
his admission to the hospital, Appellant was refusing prescribed
psychiatric medications, had stopped attending scheduled appointments,
and had refused voluntary treatment. Because Appellant was unable to
maintain voluntary outpatient treatment, both doctors concluded that he
required medication and further inpatient treatment.

¶6             At the § 36-539 hearing, the parties stipulated to the doctors’
affidavits, a 72-hour medication affidavit, a letter of intent to treat, and an
outpatient treatment plan. Two nurses testified that they cared for
Appellant at the hospital and were acquainted with him. Among other
things, both nurses observed Appellant arguing with and screaming at
hospital staff about his treatment.

¶7             Appellant testified that he willingly sought inpatient
substance abuse treatment but admitted that he had not used drugs for
several months before his admission. While hospitalized, he accepted some
of the prescribed psychiatric medication but refused to take the medications
he believed caused allergic reactions and side effects. And he faulted his
medical providers at the hospital for not consulting with his outpatient
psychiatric team about his medication history. Appellant maintained he
was not refusing treatment, asserting he had voluntarily admitted himself
to the hospital “to get treatment for all [his] issues.” He testified he had
taken some of the prescribed psychiatric medications and insisted that he
would continue his unsupervised outpatient treatment. Appellant argued
that he was willing to accept some treatment but did not want “treatment
that can harm him.”

¶8            After considering the evidence and arguments, the superior
court found by clear and convincing evidence that Appellant “is suffering
from a mental disorder” and “[a]s a result, [Appellant] is persistently or
acutely disabled and still in need of psychiatric treatment.” See A.R.S. § 36-
540(A). The court found that Appellant required a period of inpatient
treatment and has been “either unwilling or unable to accept voluntary


                                      3
                           IN RE: MH2020-007661
                            Decision of the Court

treatment,” § 36-540(A), and that “there are no appropriate and available
alternatives” to involuntary treatment, see § 36-540(B). Thus, the court
ordered Appellant undergo combined inpatient/outpatient treatment for a
period not to exceed one year, with inpatient treatment not to exceed 180
days. See § 36-540(C), (D), (F)(3).

¶9            We have jurisdiction over Appellant’s timely appeal pursuant
to Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), -2101(A)(10)(a), and 36-546.01.

                                DISCUSSION

¶10           Appellant argues the superior court’s determination under
§ 36-540(A) that he was “unwilling or unable to accept voluntary
treatment” is clearly erroneous because he “acknowledged his need for
psychiatric treatment,” voluntarily went to the hospital and took some of
the prescribed psychiatric medication, and was willing to continue
outpatient treatment. Appellant also contends that for the same reasons,
the court erred by finding he was persistently or acutely disabled. Finally,
without argument or citation to authority, Appellant asserts that “[t]here is
no provision in the statutes that require a patient to accept a specific type of
treatment, only that the court find that a patient is unwilling and unable to
accept ‘treatment.’”

¶11            Although we review statutory interpretation de novo, In re
MH2010-002348, 228 Ariz. 441, 444, ¶ 7 (App. 2011), “[w]e view the facts in
the light most favorable to sustaining the trial court’s judgment and will not
set aside the related findings unless they are clearly erroneous,” In re MH
2008-001188, 221 Ariz. 177, 179, ¶ 14 (App. 2009); accord Kocher v. Ariz. Dep’t
of Revenue, 206 Ariz. 480, 482, ¶ 9 (App. 2003) (explaining even if there is
conflicting evidence, a factual finding is not clearly erroneous if substantial
evidence supports it). Because it is the superior court’s responsibility, we
will not resolve conflicts in evidence, assess credibility, or weigh evidence
on appeal. See In re Pima Cnty. Mental Health No. MH–2010–0047, 228 Ariz.
94, 98, ¶ 17 (App. 2011).

¶12            As relevant here, before ordering involuntary treatment, the
superior court must find clear and convincing evidence that a patient “has
a persistent or acute disability . . . and is in need of treatment, and is either
unwilling or unable to accept voluntary treatment.” A.R.S. § 36-540(A).
There was ample evidence for the court’s findings here that Appellant had
a persistent or acute disability, see § 36-501(32) (defining persistent or acute
disability), and was unwilling or unable to accept necessary treatment, see



                                       4
                            IN RE: MH2020-007661
                             Decision of the Court

§ 36-540(A). The evaluating doctors both opined that Appellant required
inpatient treatment because he was not sufficiently stable to be treated on
an outpatient basis. Appellant does not dispute the medical consensus
about his need for inpatient treatment or that he refused his doctors’ offers
of inpatient treatment. Thus, substantial evidence supports the court’s
finding that Appellant was unwilling to accept voluntary inpatient
treatment within the meaning of § 36-540(A). See In re MH 2007-001236, 220
Ariz. 160, 165, ¶ 15 (App. 2008).

¶13            Although Appellant argues he was willing to engage in
unsupervised outpatient treatment, his evaluating doctors opined that he
required inpatient treatment and there were no appropriate alternatives.
See A.R.S. § 36-501(32)(b) (referencing “the alternatives to the particular
treatment offered”); A.R.S. § 36-540(B) (“The court shall consider all
available [treatment] and appropriate alternatives . . . .”); A.R.S. § 36-501(21)
(requiring selection of the least restrictive treatment alternative that is
“consistent with providing needed treatment”); A.R.S. § 36-533(A)
(requiring the petition to allege treatment alternatives and “[t]hat a patient
is unwilling or incapable of accepting voluntary treatment”); A.R.S. § 36-
533(B) (requiring evaluating doctors to summarize “the facts that support
the allegations of the petition”). Because Appellant rejected the inpatient
treatment his evaluating doctors offered him, and there were no
appropriate alternatives, the court did not err under § 36-540(A) in finding
he was unwilling to accept voluntary treatment.

¶14            Finally, we disagree with Appellant that because he was
willing to accept voluntary outpatient treatment, he was not persistently or
acutely disabled for purposes of § 36-540(A). The determination of whether
a person has a “[p]ersistent or acute disability,” defined by the criteria in
§ 36-501(32), is independent of the determination whether a person is
unwilling/unable to accept voluntary treatment. See § 36-540(A) (stating
that if the court finds the person “has a persistent or acute disability . . . and
is either unwilling or unable to accept voluntary treatment”). This is
consistent with § 36-533, which similarly treats the requirement of
persistent or acute disability as distinct from the requirement that a person
is unwilling/unable to accept treatment voluntarily. Compare § 36-
533(A)(1) (requiring petition to allege patient has a persistent or acute
disability), with -533(A)(3) (requiring petition to allege the patient is
unwilling to accept treatment voluntarily).

¶15           In sum, substantial and uncontroverted record evidence
supports the court’s determination that Appellant was persistently or
acutely disabled.


                                        5
                         IN RE: MH2020-007661
                          Decision of the Court

                             CONCLUSION

¶16          Because the superior court’s order is supported by substantial
evidence, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED:    HB




                                       6